IN THE COURT OF APPEALS OF IOWA

                                  No. 19-0563
                              Filed March 4, 2020


CHARLES ALLEN RICHARDS,
    Plaintiff-Appellant,

vs.

IOWA DISTRICT COURT FOR MONONA COUNTY,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Jeffrey L.

Poulson, Judge.



      Charles Richards appeals the dismissal of his petition for declaratory

judgment. AFFIRMED.



      Charles Richards, Ankeny, self-represented appellant.

      Thomas J. Miller, Attorney General, and Emily Willits and Andrew Ewing,

Assistant Attorneys General, for appellee.



      Considered by Bower, C.J., and May and Greer, JJ.
                                          2


MAY, Judge.

      In 2008, the Iowa District Court for Monona County (Monona) entered a

small-claims default judgment in favor of an entity named LVNV Funding LLC and

against Charles Richards. In 2018, Richards brought this action for declaratory

judgment against Monona.       He filed this action in the Iowa District Court for

Woodbury County (the district court).1 He asked the district court to declare

Monona’s 2008 judgment “without legal effect, null and void.” Monona moved for

dismissal, arguing Richards failed to present a claim upon which relief can be

granted. The district court granted the motion and dismissed the case. Richards

appeals.2

      As the district court explained in its dismissal order, Richards

      has named the wrong respondent in [this] action. No relief may be
      granted against [Monona]. The rights of [Richards] cannot be
      restored or altered by bringing suit against [Monona]. To alter the
      rights of the plaintiff in the first action, that party must be a party to
      current action or the rights of that party remain the same. [Monona]
      has no right or interest in the funds at issue in the first case therefore,
      there can be no adjudication of a nonexistent right.

See, e.g., Farm & City Ins. Co. v. Coover, 225 N.W.2d 335, 336 (Iowa 1975) (“A

declaratory judgment may not be sought against a party who does not hold a

concrete adverse legal interest.”); Greenbriar Grp., L.L.C. v. Haines, 854 N.W.2d



1  Iowa has only one “unified trial court.” Iowa Code § 602.6101 (2018). “This
court is the ‘Iowa District Court.’” Id. (emphasis added). So, technically, the
“courts” in Monona County and Woodbury County are really both the same court,
the Iowa District Court. See id.
2 “We review a district court’s ruling on a motion to dismiss for the correction of

errors at law.” Dier v. Peters, 815 N.W.2d 1, 4 (Iowa 2012). “We accept as true
the facts alleged in the petition and typically do not consider facts contained in
either the motion to dismiss or any of its accompanying attachments.” Id. (citation
omitted).
                                           3


46, 50–51 (Iowa Ct. App. 2014) (“The mere filing of a declaratory judgment action

does not, in and of itself, create a justiciable controversy. This is because the

declaratory judgment rules do not create substantive rights; instead, they merely

provide a mechanism to secure judicial relief in an expeditious manner. Thus,

even in a declaratory judgment action there still must exist a justiciable controversy

between the parties.”).

       And to the extent Richards claims Monona exceeded its jurisdiction or acted

illegally in the underlying small-claims action, the proper vehicle to bring that claim

would have been a writ of certiorari—not in a petition for declaratory judgment

against the allegedly offending court.3 See Iowa R. Civ. P. 1.1401.

       We have considered all of the parties’ respective arguments, whether

explicitly discussed here or not. We affirm without further opinion. See Iowa Ct.

R. 21.26(1)(d), (e).

       AFFIRMED.




3 While Iowa Court Rule 6.108 allows us to treat an appeal as an application for
writ of certiorari, it does not “operate to extend the time for initiating a case.” Here,
Richards was required to file an application for writ of certiorari within thirty days
of the 2008 summary judgment ruling. See Iowa R. Civ. P. 1.1402(3). That
deadline has long since passed. So assuming we may treat this appeal as an
application for issuance of a writ of certiorari relating to the 2008 judgment, we
deny the writ as untimely.